The arguments and amendments submitted 11/04/2021 have been considered.  The merits of the claims, however, remain unpatentable over the prior art, as set forth below.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 6, “layerof” should read “layer of”.
In claim 1, line 8, “topmostlayer” should read “topmost layer”.
In claim 1, line 9, “whendepositing” should read “when depositing”.
In claim 13, line 2, “a powder layer” should read “each powder layer”.
In claim 14, line 2, “a powder layer” should read “each powder layer”.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 11-13, recite "the at least one energy beam is emitted to melt, fuse, or sinter the topmost layer of powder and at least one further energy beam is emitted to melt, fuse, or sinter the underlying layer of powder, simultaneously".  It is unclear what steps and/or results must occur simultaneously, rendering the claim indefinite.  Is the melting, fusing, or sintering of the underlying layer of powder simultaneous with the at least one further energy beam emitting step? Or, are the emitting steps simultaneous for the two energy beams? Or, are the intended results of melting, fusing, or sintering simultaneous for the two layers?  For the purpose of examination, claim 1, lines 11-13 read on "the at least one energy beam is emitted to melt, fuse, or sinter the topmost layer of powder and at least one further energy beam is emitted, simultaneously with the emitting of the at least one energy beam, to melt, fuse, or sinter the underlying layer of powder".  Dependent claims fall herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In claim 3, the term “levelling device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “for substantially levelling a layer of powder deposited on the operative surface” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US PG Pub 2015/0314528) in view of Andersson (US 7,537,722) and optionally Werling (US PG Pub 2018/0345410).
Regarding claim 1, Gordon teaches a printing apparatus for printing a three-dimensional object (system 200 in Figs. 2-3 and accompanying text), comprising:  
an operative surface (202 in Fig. 2);  
at least one supply hopper (comprising parts 204, 206) for depositing layers (Fig. 2 and para. 0034) of powder onto the operative surface (para. 0033); and 
an energy source (either of the first and second targeted heat sources 216 or 220 in Fig. 2 and paras. 0020) for emitting at least one energy beam onto the layers of powder (beam 218 or 222 may be in 
wherein the supply hopper and energy source are configured (as shown in Fig. 2) such that when a topmost layer of powder (material layer 210 which may be powder per para. 0033) is being deposited onto an underlying layer of powder (underlying material layer 208 which may be powder per para. 0033) that has been deposited in full (as shown in Fig. 2 by the full extent of fully deposited layer 208 as compared to partially deposited layer 210):
at least one energy beam (beam 222) is emitted to fuse the topmost layer of powder (per para. 0020: “system 200 that enables improved inter-element bonding in 3D printing…In an embodiment, system 200 utilizes FFF. In alternative embodiments, other techniques for 3D printing including, but not limited to, Selective Laser Sintering, Direct Metal Deposition or other known methods for creating 3D printed objects using heat fusion, may also be used” where FFF stands for Fused Filament Fabrication with italicization added by Examiner for emphasis) and at least one further energy beam (beam 218) is emitted (as shown in Fig. 2), simultaneously with the emitting of the at least one energy beam (“first THS 216 is pre-heating an area of existing material 208 targeted for printing by print head 204 and second THS 220 is postheating additional material 210 recently printed by print head 204. In various embodiments, preheating, posting or both may occur, including concurrently” per para. 0035, italicization added by Examiner for emphasis), to fuse the underlying layer of powder (the interlayer bonding of paras. 0017 and 0050 is a type of fusing wherein the topmost and underlying layers are being fused together to form interlayer bonds by the two energy beams; see also sections of para. 0020 cited above).  
Gordon does not explicitly teach that the direction travelled by the supply hopper when depositing the topmost layer is different to the direction travelled by the supply hopper when depositing the underlying layer, but Gordon does teach that the supply hopper may travel in various different directions (para. 0060).
However, it is well known in the powder printing arts, as taught, for example, by Andersson, to utilize a supply hopper sweeping back and forth over the powder bed so that a direction travelled by the supply hopper when depositing the topmost layer is different to a direction travelled by the supply hopper 
In view of Andersson’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to use Andersson’s method of dispensing powder in Gordon’s apparatus to predictably ensure uniform layer-by-layer powder deposition with efficient back and forth supply hopper travel in different directions for each pair of layers.
Regarding the recitations that tat least one energy beam is emitted to melt or sinter the topmost layer of powder and the at least one further energy beam is emitted to melt or sinter the underlying layer of powder, Gordon does not explicitly teach these intended results of melting or sintering for each layer, but clearly has capability to provide these results for embodiments of the targeted heat sources using an electron beam, a laser, or a fiber coupled laser diode.
Notwithstanding the capability described above, Werling teaches a 3D printing apparatus wherein first and second energy beams from laser sources (eg. 5 and 7 in Fig. 2) are emitted to melt, sinter, and fuse (per para. 0030) a topmost layer of powder and an underlying layer of powder, respectively (as shown for regions indicated with a 9 for each layer in Fig. 2).  Werling also teaches that the second energy beam is emitted simultaneously with the emitting of the at least one energy beam (implicit from paras. 0023 and 0032). 
Werling teaches that using beams in this manner provides melting, sintering, and fusing simultaneously for more than one layer per pass of the supply hopper (para. 0023), thereby providing the benefit of significantly increased production speed (para. 0012).
In view of Werling’s teachings, it would have been obvious to one of ordinary skill in the art to modify/configure Gordon’s energy beams to melt and sinter each layer simultaneously as taught by Werling, to predictably obtain the benefit cited above.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Andersson and optionally Werling, as applied to claim 1 above, further in view of Aleshin (US Patent 5,160,822).
Regarding claim 2, Gordon and Andersson do not teach this feature.

Aleshin teaches that this travel configuration provides better control over powder deposition and prevents voids in the powder coverage (col. 6, lines 43-51).  Thus, in view of Aleshin’s teachings it would have been obvious to one of ordinary skill in the art at the time of filing to use Aleshin’s oscillating path configuration for Gordon’s supply hopper to predictably obtained the benefits described by Aleshin and cited above.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Andersson and optionally Werling, as applied to claim 1 above, further in view of Buller ‘415 (US PG Pub  2015/0367415).
Regarding claim 3, Gordon and Andersson do not teach this feature.
However, Buller ‘415 teaches the apparatus further comprises a levelling device, comprising a blade (1413 in Fig. 14A and para. 0292), for substantially levelling powder deposited on the operative surface (as shown in Fig. 14A).
In view of the teachings of Buller ‘415, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the leveling means of Buller ‘415 with Gordon’s apparatus to predictably obtain this functionality for leveling any unevenness in the powder layers.
Regarding claim 4, Gordon and Andersson do not teach this feature.
However, Buller ‘415 teaches the levelling device comprises a blade (1413 in Fig. 14A and para. 0292), that is configured to, in use, periodically scrape an uppermost surface of the powder on the operative surface (as shown in Fig. 14A; see also para. 0299).
In view of the teachings of Buller ‘415, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the leveling means of Buller ‘415 with Gordon’s apparatus to predictably obtain this functionality for leveling any unevenness in the powder layers.
Regarding claim 5, Gordon and Andersson do not teach this feature.
However, Buller ‘415 teaches that in some embodiments various levelling devices can be used including a leveling device coupled to and comprising a powder removal member with an electrostatic an electrostatic force generator, an electric force generator, or a physical force generator. The powder leveling member can be coupled to the powder removal member” per para. 0158 wherein an electrostatic force generator implicitly has an electrostatic charge).
In view of the teachings of Buller ‘415, it would have been obvious to one of ordinary skill in the art at the time of filing to combine leveling means comprising an electrostatic charger with Gordon’s apparatus to predictably obtain suitable means for powder leveling and which does not rely on a blade requiring periodic replacement due to damage or contamination.
Regarding claims 6-8, Gordon and Andersson do not teach this feature.
Buller ‘415 teaches that in some embodiments various levelling means can be used including leveling means comprising a vibration generation means, comprising a mechanical vibration generator (para. 0350) or an ultra-sonic vibration generator (para. 0336), for applying vibrational forces to particles comprised in the powder on the operative surface (“The method may comprise vibrating the powder in the powder bed to level the powder material. The method may comprise vibrating the enclosure, the substrate, the base, the container that accommodates the powder bed, or any combination thereof, to level the powder material” per para. 0336).
In view of the teachings of Buller ‘415, it would have been obvious to one of ordinary skill in the art at the time of filing to combine leveling means comprising a mechanical vibration generator or an ultra-sonic vibration generator with Gordon’s apparatus to predictably obtain suitable means for powder leveling and which does not rely on a blade requiring periodic replacement due to damage or contamination.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Andersson and optionally Werling, as applied to claim 1 above, further in view of Buller ‘052 (US PG Pub 2017/0129052).
Regarding claim 9, Gordon and Andersson do not teach this feature.
However, Buller ‘052 teaches a printing apparatus comprising a scanner means (the laser and optical sensors in para. 0283 are provide a beam that may be scanned during operation; furthermore, “The material (e.g., powder) level sensor can be in communication with a…, scanner,” per para. 0283 
In view of the teachings of Buller ‘052 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize one of the scanning sensor means of Buller ‘052 to predictably obtain means for monitoring particle position and/or velocity when each of the  particles is travelling from the at least one supply hopper to the operative surface in the apparatus of Gordon and thereby obtaining quality control and feedback about the powder dispensing operation and any disruption to powder dispensing resulting from clogging or other adverse events.
Regarding claim 10, Gordon and Andersson do not teach this feature.
However, Buller ‘052 teaches the scanning means is adapted to measure the airborne density of the powder (note density sensor listed in para. 0283).
In view of the teachings of Buller ‘052 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize a scanning sensor means adapted to measure density like that of Buller ‘052 to predictably obtain means for measuring the airborne density of the powder in the apparatus of Gordon and thereby obtaining quality control and feedback about the powder dispensing operation and any disruption to powder dispensing resulting from clogging or other adverse events. 
Regarding claim 11, Gordon and Andersson do not teach this feature.
However, Buller ‘052 teaches the scanning means is adapted to measure a volume (note metrology sensor for measuring volume listed in para. 0283).
In view of the teachings of Buller ‘052 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize a scanning sensor means adapted to measure volume like that of Buller ‘052 to predictably obtain means for the measuring the volume of powder deposited on the operative surface in the apparatus of Gordon and thereby obtaining quality 
Regarding claim 12, Gordon and Andersson do not teach this feature.
However, Buller ‘052 teaches the scanning means is adapted to measure a level of the powder deposited on the operative surface (powder level sensor of para. 0283; see also “The sensor can detect the amount of material deposited in the material bed” per para. 0282).
In view of the teachings of Buller ‘052 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize a scanning sensor means adapted to measure a level of the powder deposited on the operative surface like that of Buller ‘052 to predictably obtain means for the level of powder deposited on the operative surface in the apparatus of Gordon and thereby obtaining quality control and feedback about the powder dispensing operation. 
Regarding claim 13, Gordon and Andersson do not teach this feature.
However, Buller ‘052 teaches the scanning means is adapted to measure a topology of a powder layer or part thereof (“one or more sensors (e.g., metrology sensors) detect the topology of the exposed surface of the material bed and/or the exposed surface of the 3D object or any part thereof” per para. 0282).
In view of the teachings of Buller ‘052 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize a scanning sensor means adapted to measure a topology of a powder layer or part thereof like that of Buller ‘052 to predictably obtain means for obtaining quality control and feedback about the uniformity of the powder layer.
Regarding claim 14, Gordon and Andersson do not teach this feature.
However, Buller ‘052 teaches the scanning means is adapted to measure a chemical composition of a powder layer or part thereof (“The optical sensor may comprise a Charge-coupled device, Colorimeter, Contact image sensor, Electro-optical sensor, Infra-red sensor” with the colorimeter and IR sensors capable of performing spectral chemical composition measurements per para. 0283).
In view of the teachings of Buller ‘052 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize a scanning sensor means adapted to measure a chemical composition of a powder layer or part thereof like that of Buller ‘052 to predictably 
Regarding claim 15, Gordon and Andersson do not teach this feature.
However, Buller ‘052 teaches the scanning means is adapted to measure a temperature of a powder layer or part thereof (“The sensor can detect the temperature of the material” per para. 0282; see also scanning temperature sensors in para. 0283).
In view of the teachings of Buller ‘052 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize a scanning sensor means adapted to measure a temperature of a powder layer or part thereof like that of Buller ‘052 to predictably obtain means for process control monitoring of the melting and fusing processes.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Andersson and optionally Werling, as applied to claim 1 above, further in view of Lewis (5,837,960).
Regarding claim 16, Gordon teaches the apparatus comprises a plurality of energy sources for emitting a plurality of energy beams onto the operative surface (sources 106 and 107 in Fig. 9 and para. 0248).
Gordon does not explicitly teach that the beams are each directed onto a common focus.
However, Lewis teaches a printing apparatus having a compact head combining the energy source and powder supply hopper (eg. Fig. 15) wherein beams (beams 203) are emitted through the powder being dispensed (219; see also Figs. 3 and 4) and are each directed onto a common focus (beams 203 are directed to common focus 220).
Per MPEP §2143.I, applying a known technique to a known device ready for improvement to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale D) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of the teachings of Lewis and KSR rationale D, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon so that energy beams are each directed onto a common focus.  Such a modification of Gordon predictably provides the benefit of increased energy delivery and faster melting and fusing to the region of common focus. 

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered, but are unpersuasive for the reasons set forth below.
Regarding claim 1, Applicant presents a line of argument contending that Gordon teaches away from providing sufficient energy to melt, fuse, or sinter a layer of powder.  
	However, this line of argument is not persuasive for the following reasons.  First, the sections in paras. 0028, 0030-003, and 0053 cited in support of this argument are described as being part of “some embodiments” or certain examples of the targeted heat sources, and therefore does not restrict the energy supplied by other embodiments of the apparatus.  It is noted that patents are relevant as prior art for all they contain, including nonpreferred and alternative embodiments.  Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….".  See MPEP §2123 and In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  
	Secondly, this line of argument ignores Gordon’s explicit teachings that the targeted heat sources are provided to increase/improve interlayer bonding, which falls within the broadest reasonable interpretation of the term fuse.  However, no special definitions have been given in the disclosure for the term “fuse”.  Thus, in the absence of any special definitions, claims must be “given their broadest reasonable interpretation consistent with the specification” and therefore a prior art reference does not need to satisfy an ipsissimis verbis test.  See MPEP § 2111 and In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990) for further details.
 	Lastly, this line of argument ignores Gordon’s teachings in para. 0026 that the energy beams from the targeted heat sources may be in the form of “a fine stream of hot air, a heated tip of a filament, an electron beam, a laser and a fiber coupled laser diode”.  It is noted that embodiments of the THS involving an electron beam, a laser, or a fiber coupled laser diode are, in fact, capable of providing sufficient energy for melting, fusing, or sintering (as further supported by Werling’s teachings cited in the rejection of claim 1 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745